Citation Nr: 0619305	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  05-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for post operative residuals of 
a right shoulder acromioplasty, with tendonitis, impingement 
and adhesive capsulitis, from August 17, 2004?


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2002 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2005), once a complete or substantially complete application 
has been received, VA must notify the claimant of any 
information and medical or lay evidence that is necessary to 
"substantiate the claim."  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims held that 38 U.S.C.A. § 5103 notice in a 
claim for service connection consists of five elements:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Id. at 484. 

While VA's August 2004 letter fulfills the notice 
requirements for elements (1) through (3); element (4), 
addressing how the appellant's right shoulder disorder would 
be rated, was not addressed in a nondecisional document prior 
to the February 2005 statement of the case, and element (5) 
has never been addressed.  Most significantly, since the 
February 2005 statement of the case, the claim has not been 
readjudicated.  Hence, under 38 U.S.C.A. § 5103, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed.Cir. 2006); and Pelegrini v. 
Principi, 18 Vet. App 112 (2004), due process requires 
further development.

Accordingly, this case is REMANDED for the following action:

1.  The RO should send the claimant 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation addressing how an 
effective date is assigned in a claim 
arising from the an initial rating 
decision assigning service connection.  
Dingess.

2.  The RO should contact the veteran and 
request that he identify any treatment 
records which have not been previously 
identified which pertain to his right 
shoulder disorder since September 2004.  
Thereafter, the RO should undertake all 
appropriate development.

3.  Thereafter, the RO must readjudicate 
the question what evaluation is warranted 
for post operative residuals of a right 
shoulder acromioplasty, with tendonitis, 
impingement and adhesive capsulitis, from 
August 17, 2004?  If the claim remains 
adverse a supplemental statement of the 
case should be issued and the appellant 
offered an opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


